Title: To James Madison from Robert W. Fox, 31 January 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


31 January 1803, Falmouth. Presumes “my Friend Erving” has already informed JM of the Mary’s arrival at Falmouth carrying Americans bound for Norfolk, many of whom were “very ill of a bad infectious Fever” which caused the British government to quarantine the ship “for about 10 Weeks.” Though supplied with all necessities, seventeen of the men died. The Mary will probably sail “in 10 or 14 days.” Will ask passenger Charles Dominick to notify the collector of any port where they arrive of the situation of those on board. “Dominick has been onboard the Lazaretto and attended on the Sick most closely, day and night, at the greatest hazard of his Life, and has been of more use to them than I can describe.” Adds in a postscript that he learned Erving has written JM and several collectors about the ship. Will have this letter forwarded from Liverpool.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 3 pp. Docketed by Wagner. Postmarked 7 May at Alexandria.



   
   A full transcription of this document has been added to the digital edition.

